Citation Nr: 0416468	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
April 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran filed a notice of 
disagreement (NOD) in September 1999.  He testified at a 
personal hearing before a hearing officer at the RO in 
February 2000.  In June 2000, a statement of the case (SOC) 
was issued.  The veteran filed a substantive appeal (VA Form 
1-9) in August 2000.  The Board remanded this case in 
May 2001 and in July 2003, for further development.  


FINDINGS OF FACT

1.  By rating decision of March 1996, service connection for 
an acquired psychiatric disorder and a back disorder was 
denied.  The veteran was notified of the denial by letter 
dated that same month.   

2.  The veteran did not appeal the March 1996 rating 
decision.  

3.  Evidence received since March 1996 is not so significant 
that it must be considered in order to fairly decide the 
merits of these claims.  



CONCLUSIONS OF LAW

1.  The RO's March 1996 rating decision denying service 
connection for an acquired psychiatric disorder and a back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the claims for service connection for an acquired 
psychiatric disorder or a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, 
collectively, by the May 2001 and July 2003 Remands and a 
letter to the veteran in October 2003, the VCAA was explained 
to the veteran, he was asked him to submit certain 
information, and he was informed of the elements needed to 
substantiate a service connection claim and to reopen a 
previously denied claim.  In accordance with the requirements 
of the VCAA, the remands and letter informed the veteran what 
evidence and information VA would be obtaining.  They 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, federal records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The remands and VCAA letter may not have been models of 
clarity, but in his personal hearing testimony, the veteran 
clearly stated that he had nothing else to submit and had no 
contact with people that he served with in the military.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.   

In Pelegrini v. Principi, 17 Vet. App. 412 (2004),  the 
United States Court of Appeals for Veterans Claims discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Satisfying the strict letter holding in 
Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action 
would render a rating decision promulgated prior to providing 
the veteran full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision , the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, 
and essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

In this case, the first VCAA notice was sent to the veteran 
in the initial remand of May 2001, after the rating decision.  
Strictly speaking, therefore, this timing does not comply 
with the Pelegrini holding.  In this case, however, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the law and regulations.  He 
was provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced and it is the Board's view no further action is 
needed to substantially comply with the notice requirements 
of the VCAA.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  A review of the record reveals that service 
medical records in this case are unavailable and presumed 
destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC).  A search has been made at the NPRC 
for the veteran's service medical records, to no avail.  The 
Board remanded the instant claim in an effort to get his 
service personnel records.  Those records were obtained.  The 
veteran's medical records since service and medical records 
in connection with his Social Security Disability claim are 
also of record.  As the veteran has not identified any 
additional evidence pertinent to his claims not already of 
record, has indicated during his personal hearing that he is 
unable to contact any of his comrades from service to verify 
his claims, and there are no additional records to obtain, 
there is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with these claims.  However, examination is not 
needed because there is no competent evidence that the 
veteran's current claimed conditions can be associated with 
his military service.  The veteran has stated that he 
currently receives treatment for these conditions, but he has 
never reported continuity of symptomatology since service.  
He has merely filed claims with no supporting allegations or 
specific details.  

Furthermore, with a claim to reopen, such as the claims in 
this case, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate these claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  


B.  New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claims 
to reopen were filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The RO denied service connection for an acquired psychiatric 
disorder and a back disorder in March 1996 on the basis that 
neither disability was shown to have developed in service or 
within a year of separation of service.  The veteran was 
notified of this decision and his procedural and appellate 
rights in a March 1996 letter; however, he did not appeal 
this decision.  

The Board has reviewed the evidence received into the record 
since the March 1996 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for an acquired psychiatric 
disorder or a back disorder.  

Evidence received since the 1996 rating decision includes 
service personnel records, medical evidence submitted in 
connection with a claim for Social Security Disability 
benefits, VA medical records from 1995 to 2001, and a 
personal hearing transcript of hearing testimony provided 
before a hearing officer at the RO in February 2000.  

Service personnel records obtained in connection with this 
case are not new and material.  The veteran's service records 
were very limited and showed only that he was AWOL on at 
least one occasion and received a general discharge under 
honorable conditions.  The records do not show that he was 
seen by a psychiatrist or that he had any back problems in 
service.  The records are not so significant that they must 
be considered to fairly decide the claims.  

The medical evidence submitted in connection with his Social 
Security Disability claim consists of psychiatric treatment 
primarily related to a delusional disorder and alcohol and 
drug abuse treatment many years after service.  Included in 
those records are also VA treatment records from 1995.  None 
of the records indicate any treatment received in service or 
shortly thereafter that relate to a psychiatric disorder.  
These records also have no findings, treatment, or diagnosis 
related to a back disorder.  Therefore, although these 
records are new, they are not material to show that the 
veteran had an acquired psychiatric disorder or a back 
disorder in service.  

Also submitted in an attempt to reopen the claims was VA 
medical records from 1995 to 2001.  These records were also 
new.  These records show that the veteran has received 
treatment for a delusional disorder and that he has a back 
disability.  However, the psychiatric treatment records are 
all related to treatment for these conditions many years 
after service.  Additionally, the medical evidence does not 
provide any findings that indicate that either of these 
disabilities, an acquired psychiatric disorder or a back 
disorder, had its onset in service or can be attributed 
thereto.  Hence, the evidence is not new and material 
evidence to reopen the claims.  

Finally, the veteran testified at a personal hearing before a 
hearing officer at the RO.  The hearing, which was held in 
February 2000, had testimony from the veteran that indicated, 
in pertinent part, that he had been under psychiatric care 
for four years with the VA, that he first received a 
psychiatric diagnosis in 1994, and that he never received 
psychiatric care in service.  He also said that he suffered 
with his back in service because of marching and standing at 
attention.  However, testimony which admits to no psychiatric 
treatment in service fails to support a claim of service 
connection and contentions that the claimed disorders are 
related to service are cumulative. Accordingly, this 
testimony may not be considered new and material.  

This evidence submitted to reopen the veteran's claims is not 
so significant that it must be considered in order to fairly 
decide the claims.  Therefore, the petition to reopen the 
claims for service connection for an acquired psychiatric 
disorder and a back disorder must be denied.


ORDER

New and material evidence not having been submitted, the 
claims for service connection for an acquired psychiatric 
disorder and a back disorder have not been reopened, and the 
appeal is therefore, denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



